Appellant in his motion for a rehearing undertakes to complain of paragraphs of the charge of the court to which he filed no objections at the time of the trial. The sole objections presented to the court read as follows: "Now comes the defendant, J.W. Davis, by his attorneys, and presents his objections to the court's charge herein, as follows, towit: The defendant excepts and objects to paragraph No. 10 of the court's charge, because said paragraph refers the jury to what words the deceased might have spoken to the wife of defendant, and refers them to the conduct of deceased towards the wife of defendant, and then submits the matter to the jury, to determine whether or not these words and conduct constituted adequate cause. Whereas the court should have charged the jury, that if they believed the deceased was guilty of insulting words or conduct towards the wife of defendant, that same was, under the statute, adequate cause. The defendant objects and excepts to the court's charge as a whole, because same nowhere instructs the jury that when a confession or admission of defendant is introduced in evidence by the State, and same is relied on by the State, and when said confession or admission contains statements in favor of deceased, and same are shown to be false, the State is bound by such statements." We discussed these propositions in the original opinion, and these matters are not again presented, but a contention is now made to which no exception was taken in the court below. Under article 743 as amended by the Thirty-third Legislature, we are not authorized to consider such assignments, but were we to do so, the contention now made would not present error. The contention is that the court erred in using the word "sudden" wherein he told the jury that if appellant was informed that deceased had been guilty of insulting conduct towards his wife, and such information produced in appellant's mind a "condition of anger, rage, sudden resentment or terror," etc., they could find appellant guilty of no higher offense than manslaughter. *Page 58 
This question was thoroughly and ably discussed by Judge Prendergast and the authorities reviewed in the case of Jaynes v. State, 67 Tex.Crim. Rep., 150 S.W. Rep., 441, and it is unnecessary to further do so.
The only other question that need be discussed is the one wherein appellant insists the court erred in sustaining the objection to the question propounded to the witness Duncan, "if it was not a matter of common, current report that deceased was keeping Sarena Durham and Pearl Howard." As the witness had testified that the reputation of deceased for virtue and chastity was good, the court erred in not permitting the question to be propounded. This we stated in the original opinion, and the long list of authorities cited by appellant so holding was unnecessary, as we agreed with his contention; but should this result in a reversal of the case? The question was admissible on the question of reputation of deceased as a chaste and virtuous man, and to test the knowledge and credibility of the witness who had testified that his reputation in that respect was good. But no matter what his reputation in that respect was, it would not authorize appellant to kill him nor reduce the grade of the offense. The matter he relied on to reduce his offense to manslaughter was his claim that his wife had told him deceased had made her improper proposals; his wife so testified she had so told him, and the court instructed the jury that if appellant had been so informed, it would make no difference whether or not deceased was guilty of the insulting conduct. What we held was, that under such circumstances, while it was error to sustain the objection to the question, it was harmless error in this case, for if the witness had so testified it would have but slight or no probative force to prove that deceased had in fact insulted the wife of appellant or she had so told him.
The motion for rehearing is overruled.
Overruled.